On July 21, 2004, the defendant was sentenced to the following: Count I: Commitment to the Department of Corrections for a term of five (5) years, with three (3) years suspended, for the offense of Criminal Endangerment, a felony; Count II: Commitment to the Department of Corrections for a term of five (5) years, with three (3) years suspended, for the offense of Criminal Mischief, a felony; and Count III: Commitment to the Ravalli County Detention Center for a term of Six (6) months, all suspended, to run concurrent to Counts I and II, for the offense of Stalking, a high misdemeanor.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Montgomery. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.